NON FINAL OFFICE ACTION 
                                                                         Formal Matters
	For consistency with reissue practice as set forth in 37 CFR 1.175 (d): 
	Claims 1-9 should be recited as cancelled. 
	Claims 21, 22, 23 and 27 should be re-numbered as claims 10, 11, 12 and 13. 
	The entirety of newly added claims 10, 11, 12 and 13 should be underlined. Deletions that are intended to be made within these newly added claims should not be stricken through, but simply omitted. (The strike through is only used to indicate omission from an original patent claim). 
                                                   Rejection under 35 USC §251  
                                                          Reissue Declaration

	 The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 21, 22, 23 and 27 are rejected under 35 USC §251 based on a defective reissue declaration. The declaration is defective for the reasons set forth in MPEP 1414.03, section (A), subsection (C), “All the errors under pre-AIA  35 USC §251 stated in the prior reissue oaths/declarations are no longer being corrected by the reissue application”. Accordingly, applicant should submit a new declaration citing a different rationale for reissue. Applicant may communicate informal proposals for a new declaration (i.e. by phone or email) to the Examiner prior to the formal submission of the response, in the interest of resolving this issue more rapidly. 
Allowable Subject Matter 
In the event that the above issues are resolved, the subject matter of claims 21, 22, 23 and 27 will be indicated ass allowable. Each of these claims have been amended to include subject matter that was indicated as patentable over the prior art in the office action October 2, 2021. 
Prior or Concurrent Proceedings
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which US Patent 8,738,278  is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sam Rimell whose telephone number (571) 272-4064.  The examiner can normally be reached on 9:30-6:00 Monday -Friday.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/SAMUEL G RIMELL/            Primary Examiner, Art Unit 3992     

Conferees:

/ANGELA M LIE/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
/ALEXANDER J KOSOWSKI/            Supervisory Patent Examiner, Art Unit 3992